NOT FOR PUBLICATION                           FILED
                                                                          NOV 4 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



JINGNA WANG,                                     No.   19-73147

             Petitioner,                         Agency No. A205-769-037

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 21, 2020
                               Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Petitioner Jingna Wang seeks review of the decision of the Board of

Immigration Appeals (Board), which affirmed the Immigration Judge’s (IJ) denial

of her applications for asylum and withholding of removal on adverse credibility

grounds. We have jurisdiction under 8 U.S.C. § 1252 to review final orders of


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
removal. “We review factual findings, including adverse credibility

determinations, for substantial evidence.” Garcia v. Holder, 749 F.3d 785, 789

(9th Cir. 2014). “Factual findings are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” Id. (quotation marks omitted)

(quoting 8 U.S.C. § 1252(b)(4)(B)). “[A] trier of fact may base an adverse

credibility determination on the ‘totality of the circumstances,’ including, for

example, the applicant’s responsiveness, consistency between written and oral

statements, the internal consistency of those statements, and any inaccuracies or

falsehoods without regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other relevant factor.” Id.

(citations and quotation marks omitted). “When the BIA conducts its own review

of the evidence and law rather than adopting the IJ’s decision, our review is limited

to the BIA’s decision, except to the extent that the IJ’s opinion is expressly

adopted.” Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010) (quotation

marks omitted).

      In upholding the adverse credibility determination, the Board relied on two

of the IJ’s findings. First, the Board cited the IJ’s finding that Wang’s timeline of

events was implausible. Wang testified that she wanted to leave China following a

forced abortion, but she only did so six years later, after traveling to Southeast Asia


                                          2
and suffering a second forced abortion. The IJ found that there was no urgency in

Wang’s applying for a visa to the United States and concluded that her timeline

and testimony about a second abortion were not plausible. Second, the Board cited

the multiple inconsistencies between Wang’s testimony and her and her husband’s

household registers that she had proffered as documentary evidence. Wang

testified that she married her second husband in September 2012. However, her

household register issued in October 2012 did not indicate that she was married,

and her husband’s household register issued in August 2012 indicated that he was

already married.

      The Board also agreed with the IJ’s decision to accord Wang’s corroborating

evidence limited weight and determined that the documents did not rehabilitate her

testimony or independently satisfy her burden of proof. In addition to the issues

with the proffered household registers, the IJ identified multiple issues with

Wang’s documentary evidence, including numerous discrepancies between two

versions of Wang’s medical records and the timing of when her son’s birth

certificate and a one-child certificate were issued.

      Accordingly, the record does not compel the conclusion that the adverse

credibility determination was erroneous or that Wang’s corroborating evidence

independently satisfies her burden of proof. The petition for review is DENIED.


                                           3